UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6069



HENRY CLIFFORD BYRD, SR.,

                                             Plaintiff - Appellant,

          versus

GEORGE A. EICHHORN, Individually and in his
official capacity as an Assistant Attorney
General of the State of Maryland; PAUL J.
DAVIS, Individually and in his official capac-
ity as Chairman of Maryland Parole Commission;
MARYLAND PAROLE COMMISSION,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge.
(CA-95-2789-S)

Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Richard Bruce Rosenblatt, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

   Appellant appeals from the district court's order granting sum-

mary judgment in favor of the Defendants on his action challenging

the denial of executive clemency from the Governor of Maryland. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Byrd v. Eichhorn, No. CA-95-2789-S (D. Md. Dec. 13,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3